18 So.3d 712 (2009)
Shawn RUTIG, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1649.
District Court of Appeal of Florida, Fifth District.
October 2, 2009.
Shawn Rutig, Madison, pro se.
Bill McCollum, Attorney General, Tallahassee and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Shawn Rutig appeals the denial of his motion for additional jail credit filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. The trial court explained in its order that Appellant's sentences are to run concurrently, and Appellant is not entitled to any additional time. However, the trial court did not attach to its order the portions of the record that refute Appellant's claim. Therefore, we are prevented from concluding that Appellant's claim has been conclusively refuted by the record. See Fla. R.App. P. 9.141(b)(2)(D); LeBlanc v. State, 997 So.2d 508 (Fla. 5th DCA 2008).
Accordingly, the instant matter is remanded to the trial court for the attachment of records which conclusively refute Appellant's claim that Appellant is entitled to additional jail credit.
REVERSED AND REMANDED.
MONACO, C.J., LAWSON and COHEN, JJ., concur.